Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/8/2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s Argument
Regarding Applicant’s Argument that the present invention provides unexpected benefits, Applicant has failed to provide sufficient evidence. Furthermore, the prior art does recognize that a consumer can selectively choose a toothbrush for a desired flavor by a particular visual feature (Col. 3, lines 46-49). Additionally, Hohlbein I discloses that a wide variety of chemicals or medicinal or sensory response can be used with the oral care implement (Col. 4, lines 25-31), i.e. a product family comprising a wide range of oral health care benefits as argued by Applicant.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Examiner has provided an updated grounds of rejection in light of the claim amendments filed on 10/8/2020. Please see below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 7, 10, 12-15, 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohlbein I (US 8556530) in view of Hohlbein II (US 20070209263), as evidenced by the Prospector Non-Patent Literature supplied.
Regarding claim 1, Hohlbein (US 8556530) teaches an oral care implement comprising:
a handle (103) formed of a hard plastic material (wherein Col. 2, lines 27-31 disclose that the handle may be formed of different constructions including polypropylene, SAN, ABS; wherein Examiner has supplied evidence in the form of the Prospector NPL for the properties of the stated materials, i.e. that the materials are hard plastics);
a head (105) coupled to the handle, the head having a front surface and an opposing rear surface (first face 107 and second face 111), the head formed of the hard plastic material (wherein Col. 2, lines 31-33 disclose that the head could be a continuous extension or narrowing of the handle, i.e. the same material; please also refer to Figure 1 illustrating that the material of the handle and head are continuous);
an elastomeric component positioned on at least one of the handle and the head (wherein the Column 5, lines 34-36 disclose a tissue cleanser, see also col. 5 lines 55-58; wherein column 6, lines 58-65 disclose that the visual communicative element could be an element that is not intended for oral insertion, such as a handle or the like, wherein a grip portion is recognized as the like; wherein Column 2, lines 37-40 discloses that the releasable material 300 can be disposed on or included in other locations if desired),
the elastomeric component comprising a body, a plurality of first particles embedded in the body, a plurality of second particles embedded in the body (Column 2, lines 6-10 disclose an elastomeric element comprising a shape that is visually representative of the sensory response; Col. 5, lines 1-9 disclose that the releasable material may be embedded in microencapsulation form and then compounded into the elastomer; see also Col. 4, lines 32-47; wherein there may be several types of releasable materials within the elastomer, see Col. 6, lines 21-31 disclosing combinations of materials), 
wherein the plurality of first particles comprise a first color and the plurality of second particles comprise a second color (and Col. 6, lines 16-31 disclose multiple combined experiences such as a mint leaf with a snowflake or a lemon; Hohlbein ‘530 discloses throughout the specification colors such as red or black in Col. 5, lines 25-27 as well as items which are yellow, green, white in Col. 5, lines 34-40 and Col. 6 lines 25-31), the first color being different than the second color (wherein Col 6, lines 24-31 discloses a combination of visual elements such as a .
Although Hohlbein ‘530 does disclose visual representations in elastomers that incorporate color, Hohlbein ‘530 does not explicitly teach wherein the elastomeric component is a body which comprises a transparent or translucent elastomeric material.
	However, from the same or similar field of endeavor, Hohlbein II (US 20070209263) discloses wherein the body comprises a transparent or translucent elastomeric material ([0020] discloses a clear or translucent material with striplike features 240, 242, 250 embedded therein).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the translucent material as disclosed by Hohlbein II‘263 as the support matrix for the visually communicative releasable material of Hohlbein I ‘530. Hohlbein I ‘530 suggests a variety of communicative representations including microencapsulation, integral incorporation, and other physical forms (Col. 6, lines 58-67; Col. 4, line 65-Col. 5, line 9; Col. 3, lines 25-31, 40-43, and 53-67; col. 4, lines 9-10; col. 6, lines 25-31). Hohlbein I and II are both directed towards visual structural appearances which have a correlated relationship with another item relevant to a consumer. One would be motivated to combine the translucent material of Hohlbein II with the releasable material of Hohlbein I 
Regarding claim 2, all of the limitations recited in claim 1 are rejected by Hohlbein ‘530 as modified by Hohlbein ‘263. Modified Hohlbein ‘530 further teaches wherein the elastomeric component forms a tissue cleanser positioned on the rear surface of the head, the tissue cleanser comprising an exposed surface with a plurality of protuberances extending therefrom (See Figures 6-8, wherein Column 5, lines 34-36 disclose an elastomeric construction with the releasable material as previously discussed; see also the combination statement for claim 1; see also column 5, lines 55-65 disclosing the tissue engaging elements 402).
	Regarding claim 3, all of the limitations recited in claim 1 are rejected by Hohlbein ‘530 as modified by Hohlbein ‘263. Modified Hohlbein ‘530 further teaches a plurality of tooth cleaning elements extending from the front surface of the head, the plurality of tooth cleaning elements including at least one bristle and at least one elastomeric tooth cleaning element, and wherein the elastomeric component forms the at least one elastomeric tooth cleaning element (wherein Column 2, lines 37-45 disclose that although the material is shown on the second face 111, it will be understood that it may be disposed on or included in other locations, and that the tooth cleaning elements 109 can include elastomeric fingers or bristles. .
Regarding claim 5, all of the limitations recited in claim 1 are rejected by Hohlbein ‘530 as modified by Hohlbein ‘263. Modified Hohlbein ‘530 further teaches wherein the elastomeric component forms a grip on the handle (Please see the combination statement of claim 1, as well as Column 6, lines 60-67; see also Hohlbein ‘263 having the strip like features within the thumb grip).
Regarding claim 7, all of the limitations recited in claim 1 are rejected by Hohlbein ‘530 as modified by Hohlbein ‘263. Modified Hohlbein ‘530 further teaches wherein the plurality of first and second particles are visible through an exposed surface of the body of the elastomeric component (please refer to the combination statement of claim 1, wherein the strip-like features of Hohlbein ‘263 suspended in a translucent material are visible, whereby the combination of claim 1 discloses releasable material of Hohlbein I within the translucent material of Hohlbein II).
Regarding claim 10, all of the limitations recited in claim 1 are rejected by Hohlbein ‘530 as modified by Hohlbein ‘263. Modified Hohlbein ‘530 further teaches a sensory material incorporated into the elastomeric component, wherein the first and second colors of the first and second particles are indicative of a sensory effect of the sensory material (Hohlbein ‘530: column 4, lines 1-10 disclose supporting visual communication features for a desired sensation; see also Column 6, lines 15-20, Col. 5, lines 16-24; see also the combination statement of claim 1).
Regarding claim 12, all of the limitations recited in claim 1 are rejected by Hohlbein ‘530 as modified by Hohlbein ‘263. Modified Hohlbein ‘530 further teaches wherein the first and second colors of the plurality of first and second particles are selected to represent a characteristic of the oral care implement (column 4, lines 20-30 disclosing that associated visuals may be present to communicate the beneficial effect of the toothbrush; wherein column 5, lines 16-25 disclose that the releasable material provides a flavoring, taste, or biochemical sensation or benefit during brushing; see also the combination statement of claim 1).
Regarding claim 13, all of the limitations recited in claim 12 are rejected by Hohlbein ‘530 as modified by Hohlbein ‘263. Modified Hohlbein ‘530 further teaches wherein the characteristic is a type of bristles or an oral care benefit achieved by the oral care implement (wherein column 5, lines 16-25 disclose that the releasable material provides a flavoring, taste, or biochemical sensation or benefit during brushing; see also column 3, lines 14-17; column 4, lines 20-30).
Regarding claim 14, all of the limitations recited in claim 1 are rejected by Hohlbein ‘530 as modified by Hohlbein ‘263. Modified Hohlbein ‘530 further teaches wherein one of the first and second colors is white, and wherein the body is transparent (wherein elements considered to be white such as snow, snowflakes, polar bears, winter scenes are listed in column 3, lines 50-60 to suggests a cooling sensation to a user; wherein, the combination statement of claim 1 would incorporate the color white).
Regarding claim 15, all of the limitations recited in claim 14 are rejected by Hohlbein ‘530 as modified by Hohlbein ‘263. Modified Hohlbein ‘530 further teaches wherein the body is formed of a thermoplastic elastomer having a Shore A hardness between 10 and 70 (see Column 4, lines 44-47 disclosing a range between and wherein the plurality of first and second particles are opaque (wherein Hohlbein ‘530 discloses throughout the specification colors such as red or black in Col. 5, lines 25-27 as well as items which are yellow, green, white in Col. 5, lines 34-40 and Col. 6 lines 25-31; wherein the Figures illustrate and opaque material, please also refer to the combination statement of claim 1).
Regarding claim 17, all of the limitations previously recited are rejected by Hohlbein ‘530 as modified by Hohlbein ‘263. Modified Hohlbein ‘530 further teaches wherein all of the plurality of first and second particles are fully embedded within the body such that none of the plurality of first and second particles protrudes beyond an exposed surface of the body (wherein Hohlbein ‘263 discloses that the colored strips may be embedded in the translucent material [0019], i.e. that the releasable material incorporated into the translucent elastomer of the combination statement of claim 1 discloses this).
Regarding claim 18, Hohlbein ‘530 discloses an oral care implement comprising:
a handle (103);
a head (105) coupled to the handle, the head having a front surface and an opposing rear surface (first face 107 and second face 111);
an elastomeric component positioned on at least one of the handle and the head (wherein the Column 5, lines 34-36 disclose a tissue cleanser, see also col. 5 lines 55-58; wherein column 6, lines 58-65 disclose that the visual communicative element could be an element that is not intended for oral insertion, such as a handle or the like, wherein a grip portion is recognized as the like; wherein Column 2, lines 37-40 , 
the elastomeric component comprising a body, an oral care material (wherein sensates are described in Col.2, lines 54-57 and 64-67; see also col. 4, lines 15-28 disclose appetite suppressants, pain relievers, medicinal materials; see also col. 6, lines 55-57 disclosing active materials), and a plurality of first particles disposed within the body (Column 2, lines 6-10 disclose an elastomeric element comprising a shape that is visually representative of the sensory response; Col. 5, lines 1-5 disclose that the releasable material may be embedded in microencapsulation form and then compounded into the elastomer);
wherein the plurality of first particles comprise a color being indicative of the oral care material of the elastomeric component (wherein column 5, lines 20-27 discloses a red color indicating flavoring and/or sensations; see also Col. 6, lines 46-57; see also Col. 4, lines 1-10).
Although Hohlbein ‘530 does disclose visual representations that incorporate color, Hohlbein ‘530 does not explicitly teach wherein the elastomeric body comprises a transparent or translucent elastomeric material. 
	However, from the same or similar field of endeavor, previously mentioned Hohlbein II (US 20070209263) discloses wherein the body comprises a transparent or translucent elastomeric material ([0020] discloses a clear or translucent material with striplike features 240, 242, 250 embedded therein).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the translucent material as 
Regarding claim 19, all of the limitations recited in claim 18 are rejected by Hohlbein ‘530 as modified by Hohlbein ‘263. Modified Hohlbein ‘530 further teaches wherein the elastomeric component forms one or more of a tissue cleanser on the rear surface of the head, an elastomeric tooth cleaning element extending from the front surface of the head, and a grip on the handle (See Figures 6-8, wherein Column 5, lines 34-36 disclose an elastomeric construction with the releasable material as previously discussed; see also the combination statement for claim 18; see also column 5, lines 55-65 disclosing the tissue engaging elements 402).
Regarding claim 20, all of the limitations recited in claim 18 are rejected by Hohlbein ‘530 as modified by Hohlbein ‘263. Modified Hohlbein ‘530 further teaches wherein the plurality of first particles comprise a first color, wherein the elastomeric component is positioned on a region of at least one of the handle and the head, and wherein the region comprises a third color that is different than the first color (wherein the combination statement of claim 18 as well as the teachings of Hohlbein ‘530 disclose this; see column 5, lines 20-27 of Hohlbein ‘263 disclosing a variety of colors, and paragraph [0003] disclosing colored beads or the like; see also [0019] of Hohlbein ‘263 disclosing colors and applied graphics; wherein these specific disclosures as well as the Figures of Hohlbein ‘530 indicate that a difference in color of the region).
Regarding claim 24, all of the limitations recited in claim 18 are rejected by Hohlbein ‘530 as modified by Hohlbein ‘263. Modified Hohlbein ‘530 further teaches wherein the oral material comprises one of a sensory which results in a trigeminal response or an active agent for oral care (wherein column 5, lines 16-25 disclose that the releasable material provides a flavoring, taste, or biochemical sensation or benefit during brushing; see also the combination statement of claim 18; Column 2, lines 6-10 disclose an elastomeric element comprising a shape that is visually representative of the sensory response; see also Col. 3, lines 28-30).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohlbein (US 8556530) in view of Hohlbein (US 20070209263), as evidenced by the Prospector, and in further view of Gross et al (US 8448284).
Regarding claim 4, all of the limitations recited in claim 1 are rejected by Hohlbein ‘530 as modified by Hohlbein ‘263. Modified Hohlbein ‘530 further teaches wherein the plurality of tooth cleaning elements include a plurality of bristles, each of the plurality of bristles comprising a cleaning portion protruding from the upper surface (see Column 2, lines 34-45 disclosing the bristles and elastomeric fingers extending from first face). 
	However, modified Hohlbein ‘530 does not explicitly teach wherein the head comprises a head plate, the head plate comprising a lower surface, an upper surface that forms at least a portion of the front surface of the head, and a plurality of through holes extending from the lower surface of the head plate to the upper surface of the head plate, each of the plurality of bristles comprising a cleaning portion protruding from the upper surface of the head plate and an anchor portion located adjacent the lower surface of the head plate, the anchor portions of the plurality of bristles melted together to form a melt matte adjacent the lower surface of the head plate, and wherein the at least one elastomeric tooth cleaning element is positioned within one of the through holes of the head plate and protrudes from the front surface of the head.
	However, from the same or similar field of endeavor, Gross discloses manufacturing of the toothbrush head. Specifically, Gross teaches wherein the head comprises a head plate (carrier plate 72), the head plate comprising a lower surface, an upper surface that forms at least a portion of the front surface of the head, and a plurality of through holes extending from the lower surface of the head plate to the upper surface of the head plate (wherein there are through-holes 74, see Column 20 lines 56-67), each of the plurality of bristles comprising a cleaning portion protruding from the upper surface of the head plate and an anchor portion located adjacent the lower surface of the head plate, the anchor portions of the plurality of bristles melted together to form a melt matte adjacent the lower surface of the head plate, and wherein the at least one elastomeric tooth cleaning element is positioned within one of the through holes of the head plate and protrudes from the front surface of the head (wherein Column 20, lines 56-Column 21, lines 9 disclose that the bristles preferably provided by means of the mentioned AFT method; wherein bristles 14 are pushed through the through-holes 74 and melted on the opposite side, in the form of a contiguous bed of bristle melt, which anchors the bristles 14 of the bristle clusters. The carrier plate 72 together with fastened bristles and soft-elastic messaging elements can be seen in Figure 35; wherein the recess 76 in the head is ultrasonically welded to the plate 72).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the manufacturing method which employs a carrier plate and melting action for anchoring tooth cleaning elements as disclosed by Gross into the invention of modified Hohlbein ‘530. This modification would be recognized as applying a known technique, i.e. AFT methods, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohlbein (US 8556530) in view of Hohlbein (US 20070209263), as evidenced by the Prospector, and in further view of Goldberg (US 6312782).
Regarding claim 6, all of the limitations recited in claim 1 are rejected by Hohlbein ‘530 as modified by Hohlbein ‘263. However, modified Hohlbein ‘530 is silent regarding wherein the plurality of first particles has a first melting temperature, the plurality of second particles has a second melting temperature, and the elastomeric body has a third melting temperature, and wherein the first melting temperature is greater than the third melting temperature and the second melting temperature is greater than the third melting temperature.
However, from the same or similar field of endeavor, Goldberg teaches wherein the plurality of first particles has a first melting temperature, the plurality of second particles has a second melting temperature, and the elastomeric body has a third melting temperature, and wherein the first melting temperature is greater than the third melting temperature and the second melting temperature is greater than the third melting temperature (Column 1, lines 65-Column 2, line 3 discloses that the macrosized chips or parts within the translucent or transparent matrix has a higher melting temperature then the matrix itself).
Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the differing melting temperatures of the components of Goldberg into the teachings of modified Hohlbein ‘530.
One would be motivated to do so because this allows for the easily forming the material to maintain its structure and retain the macrosized particles when they are being embedded such that they do not melt or mix into the lower melting point matrix (Column 7, lines 36-39). This modification would be recognized as applying a known .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohlbein (US 8556530) in view of Hohlbein (US 20070209263), as evidenced by the Prospector, and in further view of Wong (US 20090313778).
Regarding claim 8, all of the limitations recited in claim 1 are rejected by Hohlbein ‘530 as modified by Hohlbein ‘263. Modified Hohlbein ‘530 further teaches wherein the plurality of first and second particles comprise an irregular shape (Hohlbein ‘263: see paragraph [0017] disclosing the variety of shapes that may be desired outside of the square like configuration; wherein Hohlbein ‘530 discloses that the material may be integrally incorporated). 
	However, Hohlbein ‘530 is silent regarding the sizing of the speckles, including first and second particles with an upper surface having a minimum dimension greater than or equal to 50μm, a maximum dimension less than or equal to 1,000 μm, and a planar area between 500 μm2 and 1,000,000 μm2, and wherein the elastomeric component comprises between 500 and 2,000 of the plurality of first and second particles per square inch of the body.
However, Wong ‘778 does teach particles with an upper surface having a minimum dimension greater than or equal to 50μm, a maximum dimension less than or equal to 1,000 μm, and a planar area between 500 μm2 and 1,000,000 μm2 (Paragraph [0030] discloses "areas ... including squares or rectangles of about 1-1 mm2 in area." Thus exists a relationship between the dimensions and areas of the features of

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a range of dimensions of the surfaces as disclosed by Wong ‘778 into modified Hohlbein ‘530.
One would be motivated to do so because the features may be appealing as well as have the ability to create a visual image (Paragraph [0030] of Wong ‘778). This modification would be recognized as applying a known technique, i.e. imparting certain size particles, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Although Hohlbein ‘530 as modified does not explicitly disclose wherein the elastomeric component comprises between 500 and 2,000 of the plurality of first and second particles per square inch of the body. Hohlbein ‘530 as modified by Hohlbein ‘263 and Wong ‘778 does, however, disclose that there are strips embedded within the device and of a certain size (see above). Therefore, since the general conditions of the claim, i.e. that the first and second particles are dispersed throughout the elastomeric components, it is not considered unique or inventive to discover a range of particles based on the area of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a range of particles disclosed by modified Hohlbein ‘530 throughout the device due to design incentives within the market.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohlbein I (US 8556530) in view of Hohlbein II (US 20070209263), as evidenced by the Prospector, and in further view of Sagel (US 20100178252).
Regarding claim 21, all of the limitations recited in claim 18 are rejected by Hohlbein ‘530 as modified by Hohlbein ‘263. Although Hohlbein I as modified discloses all the structural characteristics of correlating a visual feature with an effect, modified Hohlbein I does not explicitly teach a key for disclosing a color associated with the material. 
However, from the same or similar field of endeavor, Sagel (US 20100178252) discloses a color key associating the color of the plurality of first particles with the oral care material (wherein [0160] discloses that a key provided to consumers such that the consumers may decipher the color differentiation; wherein the first, second, and third colors correspond to an oral composition).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Sagel into modified Hohlbein I. One would be motivated to do so in order to provide consumers with additional information regarding their purchase (Sagel, [0160]). Communicating and retaining a consumer’s attention is a mutual desire shared by the prior art, whereby providing a key is a modification that would be recognized as applying a known technique to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.

26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohlbein (US 9554640) in view of Kemp (US 7389781). 
Regarding claim 26, Hohlbein ‘640 discloses a method of forming an oral care implement comprising:
injecting a first material in liquid form into a first mold cavity to form a body having a handle and a head, the first material comprising a hard plastic (Col. 3, lines 37-40 disclose injecting the material into a cavity of a mold in a flowable state and allowing it to harden, column 3, lines 1-4 disclose a first portion being made of a first material, wherein lines 9-10 disclose the first material may comprise a polymer such as a thermoplastic polymer);
mixing a plurality of first particles comprising a first color and a plurality of second particles comprising a second color with a second material in liquid form to form an elastomeric particle mixture, the second material comprising a transparent or translucent elastomer (wherein a second material may comprise an elastomer or rubber, see column 3 lines 10-11; see also Column 11, lines 15-20 disclose colourants in the form of pellets being introduced and mixed, column 6 likes 1-15 discloses elastomeric elements; see also Column 3, lines 59-60 disclosing the two or more different materials; Column 9, line 58 discloses a transparent material, wherein the second material forms the cover and column 7, lines 8-9 disclose that the cover is transparent); 
positioning the body into a second mold cavity; injecting the elastomeric particle mixture into the second mold cavity, the elastomeric particle mixture hardening to form an elastomeric component that is positioned on at least one of the handle and the head of the oral care implement (Column 3, lines 52 discuss overmolding with the cover material while the cover material is flowable; Column 3, line 10 discloses that the second material may comprise an elastomer). 
However, Hohlbein ‘640 does not explicitly teach the first and second colors being different. 
However, from the same or similar field of endeavor, Kemp discloses the first and second colors being different (wherein Col 8, lines 44-46 disclose a variety of colors of the elements of the toothbrush, i.e. plural colors). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kemp into Hohlbein ‘640. Hohlbein ‘640 suggests and intimates items of the toothbrush having a variety of colors, including the first and second materials (Col. 4, lines 1-7). Adding multiple colorants in the form of pellets or flakes or other materials to the second material in order to have a variety is a modification that would be recognized as applying a known technique to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723